Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 04/14/2021, in response to the rejection of claims 1-9 from the non-final office action, mailed on 02/04/2021, by amending claims 1, 4-6, 8; canceling claims 3, 7, 9; and adding new claim 11, is acknowledged and will be addressed below.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein the widths of the opposite longitudinal edge portions are each 90% or more of the width of the longitudinal central portion” of Claim 1 would have a better form if amended to be “wherein each width of the opposite longitudinal edge portions is 90% or more of the width of the longitudinal central portion”.

(2) The “in which opposite longitudinal edge portions each have a smaller width than a longitudinal central portion” of Claim 5 would have a better form if amended to be “in which each of opposite longitudinal edge portions has a smaller width than a longitudinal central portion”.

(3) The “wherein the widths of the opposite longitudinal edge portions each are 90% or more of the width of the longitudinal central portion” of Claim 5 would have a 

(4) The “in which opposite longitudinal edge portions each have a narrower width than a longitudinal central portion” of Claim 8 would have a better form if amended to be “in which each of opposite longitudinal edge portions has a narrower width than a longitudinal central portion”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sauer et al. (US 20150110960, hereafter ‘960) in view of Ogawa et al. (US 6044792, hereafter ‘792).
Regarding to Claim 1, ‘960 teaches:
The processing drum 106 is rotatable with respect to a longitudinal axis 112 (Fig. 1, [0030]), and Roll-to-Roll deposition systems ([0003], the claimed “A drum for roll-to-roll deposition to rotate about a longitudinal axis”);
Fig. 1 shows the drum has a circular shape cross section (the claimed “the drum being circular in a width cross-section”);
wherein the widths of the opposite longitudinal edge portions, the width of the longitudinal central portion”).

‘960 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and having a shape in which opposite longitudinal edge portions each have a smaller width than a longitudinally central portion, wherein the widths of the opposite longitudinal edge portions are each 90% or more of the width of the longitudinal central portion.

‘960 further teaches the formation of wrinkles in the flexible substrate 110 may be reduced upon being received by processing drum 106 ([0029]).

‘792 is analogous art in the field of CVD apparatus (title). ‘792 teaches FIG. 19 is an enlarged side view of an intermediate roller according to the eighth embodiment of the present invention. In this intermediate roller 13, diameter of the roller gradually decreases from center part toward both end sides. That is, this roller is swollen in the center part (crown roller) (lines 13-17 of col. 25). ‘792 further teaches wrinkles of the substrate occur on the rotating drum and the wrinkled portions suffer from heat at the time of film formation (lines 35-37 of col. 7) and By using the intermediate rollers 13 according to the sixth to ninth embodiments explained above in the carrying system of 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the shape of the drum of ‘960, such that each of the opposite edge portions has a smaller width than the central portion, for the effectively prevent formation of wrinkles on the drum. As a result of the combination, the drum 106 of ‘960 is modified to have diameter gradually decreasing from center part toward both end sides, thus the diameters of the opposite edge portions are each less than the diameter of the central portion, in other words, it is less than 100% of the diameter of the central portion, thus, the “less than 100%” clearly  includes 90% or more of the diameter of the central portion.

In case the applicants keep arguing that the “less than 100%” does not meet the claimed “90% or more”,
‘792 clearly teaches diameter gradually decreasing from center part toward both end sides (lines 13-17 of col. 25), for the purpose of effectively preventing formation of wrinkles (lines 22-28 of col. 25), therefore, the degree of the decreasing is 

Consequently, even if the cited references do not explicitly teach the “90% or more”, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the claimed degree, such as the 90% or more of the diameter of the central portion, for the purpose of effectively preventing formation of wrinkles, and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the arts, see MPEP 2144.05.

Regarding to Claim 2,
As discussed in the claim 1 rejection above, the drum 106 of ‘960 is modified to have diameter gradually decreasing from center part toward both end sides (the claimed “wherein a width of the drum gradually decreases toward the opposite longitudinal edge portions from the longitudinal central portion”).

Regarding to Claim 4,
‘960 teaches Also, further rolls, roll units, guide units, or even coating drums in the deposition apparatus of FIG. 10 may be equipped with a heating device according to embodiments described herein ([0086], the claimed “wherein a heating element is disposed on a surface of or inside of the drum for roll-to-roll deposition”).


Roll-to-Roll deposition systems ([0003], the claimed “A roll-to-roll deposition apparatus”);
The web 640 is unwound from the storage spool 610 as indicated by the substrate movement direction shown by arrow 608 (Fig. 10, [0084], the claimed “comprising: an extracting roller to continuously supply a flexible substrate”);
After uncoiling from the web storage spool 610 and running over the roller 604 and the web guide unit 60, the web 640 is then moved through the deposition areas 630 provided at the coating drum 611 and corresponding to positions of the deposition sources 680. During operation, the coating drum 611 rotates around the axis such that the web moves in the direction of arrow 608 ([0089], the claimed “a drum to be in contact with a lower surface of the flexible substrate supplied from the extracting roller and to be rotated about a longitudinal axis of the drum”);
Fig. 10 shows the drum has circular cross section (the claimed “the drum being circular in a widthwise cross-section and having a shape in which opposite longitudinal edge portions each have a, width than a longitudinal central portion”);
A gas flow of processing gas can be provided from the outer portions of that deposition source 680 to the inner portion of that deposition source ([0091], the claimed “a gas supply having a surface that faces the drum, the gas supply to supply process gas to an upper surface of the flexible substrate”);
As the web coating in the embodiment of FIG. 10 is accomplished at that position, the web is wound up on a spool 664 ([0091], the claimed “and a winding roller to wind the flexible substrate transferred from the drum”);
wherein the widths of the opposite longitudinal edge portions, the width of the longitudinal central portion”);
Fig. 10 of ‘960 clearly shows a concave surface of the deposition source 680 along the surface of the drum, see also the illustration below reproduced from Fig. 10. Further, when a concave surface is provided, the concave surface itself clearly reads into “a concave surface in not only a width direction but also a longitudinal direction”, because a surface in a longitudinal direction is a collection of plurality of planes in a width direction (the claimed “wherein the gas supply has a concave surface in not only a width direction but also a longitudinal direction”).

    PNG
    media_image1.png
    480
    367
    media_image1.png
    Greyscale


‘960 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: (5A) the drum being circular in a widthwise cross-section and having a shape in which opposite longitudinal edge portions each have a smaller width than a longitudinal central portion.
(5B) wherein the widths of the opposite longitudinal edge portions of the drum each are 90% or more of the width of the longitudinal central portion of the drum.

The teaching of ‘792 was discussed in the claim 1 rejection above, therefore, the untaught limitation of Claim 5 above is rejected for substantially the same reason as claim 1 rejection above.

In case the applicants argue that the “wherein the gas supply has a concave surface in not only a width direction but also a longitudinal direction” of Claim 5 indicates a meaning of “wherein the gas supply has a concave surface which maintains a distance between the concave surface and the substrate to be constant along width and length directions of the substrate”.

As shown in Fig. 10 of ‘960, the concave surface of the deposition source 680 maintains constant distance between the source and the substrate along the surface of the drum (this feature is commonly well-known in the art, for instance, see Fig. 6 and [0073] of US 20140290861).

Consequently, because, as discussed in the claim 1 rejection above, the drum 106 of ‘960 is modified to have diameter gradually decreasing from center part toward both end sides, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a concave surface which maintains constant distance between the source and the substrate, into the surface of the deposition source, for the purpose of obtaining uniform coating along  width and length directions of the substrate.

Regarding to Claim 6,
Claim 6 is rejected for substantially the same reason as the claim 2 rejection above. 

Regarding to Claim 8,
‘960 further teaches two or more rollers 604, and/or one, two, or more web guide units 60 being, for instance, roller devices according to embodiments described herein may be provided in the deposition apparatus 600, for instance, at each side of the coating unit 611 ([0085], note Fig. 10 shows the roller guide unit has a circular shape, the claimed “further comprising a plurality of rollers between the extracting roller and the drum, wherein at least one of the plurality of rollers is circular in a widthwise cross-direction”).

‘960 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 8: wherein at least one of the plurality of rollers is circular in a widthwise cross-direction and has a shape in which opposite longitudinal edge portions each have a narrower width than a longitudinal central portion.

The feature of “the diameter gradually decreasing from center part toward both end sides, for the purpose of preventing formation of wrinkles” was discussed in the claim 1 rejection above through teaching of ‘792.

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘960 and ‘792, as being applied to Claim 8 rejection above, further in view of Dieguez-campo et al. (US 20140290861, hereafter ‘861).
Regarding to Claim 11,

‘960 and ‘792 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 11: wherein the extracting roller is disposed in a preliminary chamber and the drum is disposed in a process chamber, wherein the process chamber and the preliminary chamber communicate with each other by opening a slit which is openable and closeable.

‘861 is analogous art in the field of deposition apparatus (abstract). ‘861 teaches the apparatus 100 includes a vacuum chamber 102. The vacuum chamber has a first chamber portion 102A, a second chamber portion 102B… The first chamber portion 102A is configured as a winding/unwinding chamber (Fig. 1, [0019]), and further teaches at least one gap sluice 140 for separating the first chamber portion from the 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted multiple chambers having gap sluices, which includes a chamber for winding/unwinding of the substrate and a chamber for processing on the drum, for the purpose of reducing the downtime of the apparatus, thus serving overall objective of increased throughput.

Response to Arguments
Applicants’ arguments filed on 04/14/2021 have been fully considered but they are not persuasive.
In regards to the 35USC103 rejection of Claim 1, based on ‘960 and ‘792, the applicants argue that ‘960 and ‘792 does not teach the amended feature of claim 1, because the roller of ‘792 is not a drum for a roll-to-roll deposition, but a roller for transfer only, and further ‘960 does not disclose or suggest the size of the longitudinal edge portions with respect to the size of the longitudinal central portion, see the bottom paragraphs of page 8 (with the first two paragraphs of page 7).
The argument is found not persuasive.
The examiner maintains the cited references, together, clearly teach the feature of claim 1.

Further, the examiner maintains the size of the longitudinal edge portions with respect to the size of the longitudinal central portion is an obvious matter, as discussed in the claim rejection above. The Office does not allow patent for a subject matter regarding to a controllable result effective variable.

The applicants further argue that claim 5 is also amended to recite features previously recited in claim 9. Amended claim 5 recites "wherein the gas supply has a concave surface in not only a width direction but also a longitudinal direction." Thus, a distance between each nozzle and the flexible substrate to be deposited is constant to form a deposition layer with uniform thickness. This feature is not disclosed or suggested in the ‘960 and ‘792. In the rejection of claim 9, the examiner argued that the features of claim 9 are commonly well-known in the art and cited U.S. Patent Application No. 2014/0290861. However, the gas supply of U.S. Pat. Application No 2014/0290861 has a concave surface in only a width direction of the drum, unlike amended claim 5, see the 3rd paragraph of page 9.
The argument is found not persuasive.
The examiner maintains ‘960 or ‘861 clearly teaches the feature.
First, the “wherein the gas supply has a concave surface in not only a width direction but also a longitudinal direction” DOES NOT MEAN “a distance between each nozzle and the flexible substrate to be deposited is constant to form a deposition layer with uniform thickness”. When a concave surface is provided, the concave surface itself 

Second, the claim merely recites “in a width direction” and “in a longitudinal direction” and does not recites a limitation to define a distance between each nozzle and the flexible substrate constant to form a deposition layer with uniform thickness. Therefore, in any portion or direction of the concave surface, a width direction and a longitudinal direction can be defined for the purpose of meeting the limitation.

Third, if the applicants intends the “wherein the gas supply has a concave surface in not only a width direction but also a longitudinal direction” of Claim 5 so to define “a distance between each nozzle and the flexible substrate to be deposited is constant to form a deposition layer with uniform thickness”, as argued above, it needs to be amended in a way that “wherein the gas supply has a concave surface which maintains a distance between the concave surface and the substrate to be constant along width and length directions of the substrate”.

Fourth, even if the applicants would have amended in the way as suggested in the “third”, it would have not overcome the current grounds of the rejection, because the feature is an obvious matter, as discussed in the rejection above, see the end portion of the claim 5 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718